Title: From Alexander Hamilton to William S. Smith, 8 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir
            New York May 8. 1800
          
          I duly received your letter of the 2d of April which has lain by from the pressure of more urgent business. In breaking the silence now I wish only to prevent misapprehension as it may influence future cases.
          I am persuaded that in what you did you were actuated by a very praiseworthy zeal, and I perceive that there were circumstances from which you were led to infer a larger discretion than it was my intention to imply. Yet I ought in candour to observe that those circumstances were by me — merely designed essentially to enable you to exert your own immediate agency, instead of a without previous recourse resort to me, as to objects within the purview and spirit of the general directions; and that several of the items in question do not appear to me to fall under answer this description.
          This must not be received as censure but as explanation to guide in future cases. When an officer even misconstrues bonafide misconstrues an instruction and acts to which with a sincere view to the good of the service, it is not I should with reluctance blame, though I should always think it proper to tell him frankly that a misapprehension had happened, as a caution for future other occasions.
          I do not understand that any impediment to the settlement of the accounts exists and according if not no further step on my part is necessary
          With consideration & esteem I am Sir Yr. Obed Sert
           Col Smith
        